Citation Nr: 1750186	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION


The Veteran had active duty for training (ACDUTRA) from August 1979 to November 1979 and active duty service from September 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013. A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  Except for the October 2013 hearing transcript, LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

In a statement dated October 2017, the Veteran has requested that her appeal regarding Crohn's disease be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of Crohn's disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).  In an October 2017 written statement, the Veteran state that she wished to withdraw the issue of entitlement to service connection for Crohn's disease.  Because the Veteran has clearly indicated her wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


